DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 19 January 2021.
Claims 1-13 are pending and have been presented for examination.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the art of record fails to teach or fairly suggest:
With respect to claim 1: wherein the first tail register records data writing information of the first write buffer, the second tail register is synchronized by the first tail register, the second head register records data writing information of the second write buffer, and the first head register is synchronized by the second head register; wherein when the first processor of the first node receives data from another electronic device, the first processor sends the data to the second node to store the data into the first write buffer, and the first processor further sends the data to the second node; and the first processor refers to the first tail register and the first head register to determine if the data is successful written into the second node.
With respect to claim 8: performing a cache mirroring operation to copy the data stored in the first write buffer into a second write buffer within the second node; setting a first tail register and a first head register within the first node, and setting a second tail 
The art of record does generally disclose storage systems with redundant nodes that contain read/write caches.  The prior art does disclose the synchronization of data between the nodes via the caches or the non-volatile storage.  However, the art of record does not disclose having a head and tail register associated with the cache in each node and synchronizing the registers and the data in the buffer in the manner claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2022/0050756: discloses a storage system with an active-active controller setup.  Host write operations are cached in a first controller then mirrored to a second 
2020/0097422: discloses a storage system in communication with a host.  The host and the storage system each contain various queues to store commands by either the host or the storage controller.  Associated with each of these queues are tail registers to show that a command was placed on the queue and head registers to show that a command on the queue has been completed.  While this does disclose head and tail pointers associated with various queues, the queues are not synchronized in the same manner as claimed. (See [0094]-[0096]; [0103])
2019/0171566: discloses a DRAM cache that operates in front of an SSD.  When the host inserts a command into a submission queue, a tail pointer is adjusted and the SSD is notified of the event.  The SSD then fetches the command that is identified by a head pointer of the submission queue and stores the command in its own submission queue, adjusting the tail pointer for that queue.  When the command is completed the SSD controller adjusts its tail pointer and notifies the host.  While this does disclose multiple queues with head and tail pointers, the pointers from the queues are not synchronized in the manner claimed.  (See [0066]-[0069])
2017/0046268: discloses a storage system with redundant storage controllers.  Each controller contains a processor and a cache, where the data in the cache is mirrored between each of the caches before being written to the storage.  An 
2016/0203080: discloses a storage system with redundant storage controllers.  Each controller contains a processor and a write cache, where the data in the write cache is mirrored between the two controllers. While this discloses the general storage configuration that is claimed, this does not disclose the head and tail registers and manner of synchronization that is claimed.  (See [0028]-[0034])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136